994 So.2d 1181 (2008)
Tonya Marie STEWART, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-2200.
District Court of Appeal of Florida, First District.
November 6, 2008.
Tonya Marie Stewart, pro se, Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Tonya Stewart is hereby afforded a belated appeal from judgment and sentence in case numbers 05-5751 and 05-5755 in the Circuit Court for Escambia County. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court, with directions that it be treated as a notice of *1182 appeal. Fla. R.App. P. 9.141(c)(5)(D). The circuit court is directed to appoint counsel to represent petitioner in the appeal if she qualifies for such an appointment.
PETITION GRANTED.
KAHN, VAN NORTWICK, and PADOVANO, JJ., concur.